Citation Nr: 1027051	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-28 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence exists to reopen a claim of 
entitlement to service connection for a back disability.

2.  Whether new and material evidence exists to reopen a claim of 
entitlement to service connection for a bilateral ear condition, 
to include tinnitus.

3.  Entitlement to service connection for a brain tumor.

4.  Entitlement to service connection for residuals of a brain 
tumor, including seizures, hair loss, and sterility.  

5.  Entitlement to service connection for a bilateral eye 
disability.

6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to September 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts. 

The Veteran testified before the undersigned Veterans Law Judge 
at a May 2010 hearing, and a transcript of this hearing is of 
record.  At the May 2010 hearing, the Veteran submitted 
additional evidence, but waived RO review.

The  the issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD) has been raised by the 
record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a brain tumor 
and residuals of a brain tumor are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 1997, RO decision denied entitlement to service 
connection for a back disability; the Veteran did not appeal.  

2.  Evidence received since the December 1997 RO decision is not 
new and material, and the Veteran's claim for entitlement to 
service connection for a back disability cannot be reopened.  

3.  A December 1997 RO decision denied entitlement to service 
connection for a bilateral ear condition; the Veteran did not 
appeal.  

4.  Evidence received since the December 1997 RO decision is new 
and material and the Veteran's claim for entitlement to service 
connection for a bilateral ear condition, claim as tinnitus, is 
reopened.  

5.  The Veteran's bilateral eye condition had onset in service or 
was caused or aggravated by the Veteran's active service.

6.  The Veteran's bilateral tinnitus had onset in service or was 
caused or aggravated by the Veteran's active service.  






CONCLUSIONS OF LAW

1.  The December 1997 RO decision that denied entitlement to 
service connection for a back disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been received since the 
December 1997 RO decision, and the Veteran's claim for 
entitlement to service connection for a back disability cannot be 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).

3.  The December 1997 RO decision that denied entitlement to 
service connection for a bilateral ear condition is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 
(2009).

4.  New and material evidence has been received since the 
December 1997 RO decision, and the Veteran's claim for 
entitlement to service connection for a bilateral ear condition 
is reopened as a claim for bilateral tinnitus.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

5.  The criteria for entitlement to service connection for a 
bilateral eye disability have been met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West  2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

6.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West  2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's initial claim for entitlement to service connection 
for a back disability and a bilateral ear condition was denied in 
a December 1997 rating decision; the Veteran did not appeal.  In 
January 2008, the RO denied the Veteran's present claims for a 
back disability and tinnitus because the Veteran had not 
submitted new and material evidence.  The Veteran appealed.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  However, 38 U.S.C.A. § 5108 provides that if new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim.  Hence, before 
reaching the issue of whether service connection is warranted, 
the Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A.  § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996).  Rather, the reasons for the final 
disallowance must be considered in determining whether the newly 
submitted evidence is material.  Id.  Such evidence must tend to 
prove the merits of the claim as to each essential element that 
was a reason for that last final disallowance of the claim.  Id.

The RO denied the appellant's prior claims because there was no 
evidence of a chronic back or ear disability in service or 
evidence that the Veteran had a current back or ear disability.  
Thus, for evidence in this case to be considered new and 
material, it must show evidence of a current back or ear 
disability.  

It appears that the only new evidence related to the issue of 
entitlement to a back disability is the Veteran's testimony at 
his May 2010 hearing that he suffers from pain and popping in his 
back which started in service.  However, the Veteran also 
testified that he has never received any medical treatment for 
his back or been diagnosed with a back disability.  Thus, while 
the Veteran's hearing testimony could be considered new evidence, 
as the Veteran's current assertions of back pain which began in 
service are essentially the same as those he made in 1997 and 
present no medical evidence of a current back disability that is 
new, this new testimony is not material.  Accordingly, the 
Veteran's prior claim for a back claim cannot be reopened.  The 
Veteran is simply restating his prior belief that he has a back 
disability related to service.  He is repeating his prior claim. 

Regarding the Veteran's claim for a tinnitus, medical records 
from Massachusetts General Hospital submitted since 1997show 
complaints of tinnitus.  As this evidence is both new and 
material, the Veteran's claim for entitlement to service 
connection for a bilateral ear condition, claim here as 
entitlement to service connection for tinnitus, is reopened.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In 
general, service connection requires (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009). 




Bilateral Eye Disability

The Veteran is seeking service connection for a bilateral eye 
disability, claiming that the pressure from diving to great 
depths in the navy caused permanent injury to his eyes.  His 
service treatment records are negative for complaints of or 
treatment for any eye problems; however, post-service, records 
from New England Eye Care show treatment for a detached right 
retina in October 1998.  These records show that the Veteran 
reported a history of eye trauma injury described as "trauma 
from diving."  Treatment records from Massachusetts General 
Hospital show complaints of diplopia on several occasions.  

The Veteran served on active duty from May 1992 to September 
1997.  In this regard, it must be noted that the Veteran was 
treated for this problem shortly after leaving service, following 
extensive diving at great depths.   

In May 2010, the Veteran submitted a letter from Dr. E.K., who 
stated that he had been an Undersea Medical Officer/Diving 
Medical Officer and had treated naval personnel, including the 
Veteran.  Although Dr. E.K. could not remember any specific 
incident involving the Veteran, he reported that many SEALs and 
navy divers such as the Veteran were exposed to "unusual 
stressors" such as being pressurized beyond the standard Navy 
Dive tables and "might have been exposed to spurious and rapid 
changes in ambient pressure" while participating in certain 
types of diving exercises.  While Dr. E.K. opined that all navy 
divers were provided with adequate and appropriate medical care, 
including neurological examinations after every dive, he conceded 
that "many divers may have had exposure to decompression illness 
from the types of diving they did and may not have come forward 
at the time with symptoms."

While the nature and extent of the Veteran's current bilateral 
eye disability is unclear from the record, given the onset of eye 
problems little more than a year after service and the extreme 
physical demands of the Veteran's military service, the Board 
finds that the evidence is at least in equipoise as to whether 
the Veteran has a current eye condition that is etiologically 
related to his active military service and therefore entitlement 
to service connection for a bilateral eye disability is granted.  
Tinnitus

Regarding the Veteran's claim for tinnitus, he has testified 
credibly that exposure to extreme depths, as well as exposure to 
acoustic trauma from guns, explosives, and other weapons in 
service have resulted in tinnitus.  His service treatment records 
show treatment on multiple occasions for ear pain and pressure 
diagnosed as barotrauma, but no evidence of any permanent ear 
disability, including tinnitus.  The Veteran's ears and hearing 
were within normal limits on his separation examination; however, 
the Veteran filed a claim for a bilateral ear condition shortly 
after separation from service and medical records from 
Massachusetts General Hospital show complaints of tinnitus.  

As cited above, in May 2010, the Veteran submitted a letter from 
Dr. E.K., who stated that he had been an Undersea Medical 
Officer/Diving Medical Officer and had treated naval personnel, 
including the Veteran.  Although Dr. E.K. could not remember any 
specific incident involving the Veteran, he reported that many 
SEALs and navy divers such as the Veteran were exposed to 
"unusual stressors" such as being pressurized beyond the 
standard Navy Dive tables and "might have been exposed to 
spurious and rapid changes in ambient pressure" while 
participating in certain types of diving exercises.  While Dr. 
E.K. opined that all navy divers were provided with adequate and 
appropriate medical care, including neurological examinations 
after every dive, he conceded that "many divers may have had 
exposure to decompression illness from the types of diving they 
did and may not have come forward at the time with symptoms."

The Veteran has presented evidence of complaints of an ear 
condition starting in service and continuing shortly after 
separation from service to the present.  These ear problems are 
consistent with the extreme conditions of his service, which have 
been well documented.  Accordingly, entitlement to service 
connection for bilateral tinnitus is granted.  




The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (the Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection.  The veteran must also be informed that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

In this case, the duty to notify was satisfied by a letter sent 
to the Veteran in July 2007.  This letter informed the Veteran of 
what evidence was required to reopen his prior claims and to 
substantiate his claims, as well as VA and the Veteran's 
respective duties for obtaining evidence.  The Veteran was also 
informed of how VA assigns disability ratings and effective 
dates.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as 
well as VA and private treatment records.  The Veteran was also 
provided an opportunity to set forth his contentions during the 
May 2010 hearing before the undersigned Veterans Law Judge.  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

As new and material evidence has not been received, the Veteran's 
prior claim for entitlement to service connection for a back 
disability is not reopened.

New and material evidence having been received, the Veteran's 
prior claim for entitlement to service connection for a bilateral 
ear disability is reopened as a claim for entitlement to service 
connection for tinnitus.  

Entitlement to service connection for a bilateral eye disability 
is granted.  

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran is seeking entitlement to service connection for a 
brain tumor and residuals of a brain tumor, including seizures, 
hair loss, and sterility.

Regarding the Veteran's brain tumor and residuals, the Veteran's 
service treatment records show that in January 1993, the Veteran 
received emergency medical treatment after his head hit a window 
during a motor vehicle accident.  Additionally, the Veteran has 
testified that as a Navy SEAL, he was exposed to extreme pressure 
during diving exercises and also used a re-breathing apparatus 
called a Drager unit which potentially exposed the Veteran to 
toxic gases.  He has also testified that other SEALs have 
developed similar brain tumors.  

The Veteran's testimony is deemed very credible regarding this 
issue.

Medical records from Massachusetts General Hospital show 
treatment for a right parietal anaplastic oligodendroglioma with 
subtotal resection, chemoradiation, and concurrent Temozolomide.  
In a February 2007 letter, the Veteran's neuro-oncologist, Dr. 
F.H. states that while he and his colleagues are not sure what 
the cause of the Veteran's brain tumor was, it may have been 
caused by his use of an oxygen re-breather in service.  

Again, importantly, as noted above, in May 2010, the Veteran 
submitted a letter from Dr. E.K., who stated that he had been an 
Undersea Medical Officer/Diving Medical Officer and had treated 
naval personnel, including the Veteran.  Although Dr. E.K. could 
not remember any specific incident involving the Veteran, he 
reported that many SEALs and navy divers such as the Veteran were 
exposed to "unusual stressors" such as being pressurized beyond 
the standard Navy Dive tables and "might have been exposed to 
spurious and rapid changes in ambient pressure" while 
participating in certain types of diving exercises.  While Dr. 
E.K. opined that all navy divers were provided with adequate and 
appropriate medical care, including neurological examinations 
after every dive, he conceded that "many divers may have had 
exposure to decompression illness from the types of diving they 
did and may not have come forward at the time with symptoms."

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Here, the Board finds that there is sufficient evidence of 
multiple disabilities which may have been caused or aggravated by 
the Veteran's military service to require remand for VA medical 
examination as follows:

The Veteran should be afforded a VA examination of his brain 
tumor and residuals thereof by a VA neuro-oncologist who should 
provide an opinion as to whether it is least as likely as not 
that the Veteran's brain tumor had onset in service or was caused 
or aggravated by the Veteran's active military service as a Navy 
SEAL, including, but not limited to, head injury, exposure to 
extreme pressure depths as a navy diver, or use of an oxygen re-
breather.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should schedule the Veteran for a 
VA examination by a VA neuro-oncologist (if 
possible, but not required) of his brain 
tumor.  

The VA examiner is asked to render an opinion 
as to whether it is at least as likely as not 
(fifty percent or greater) that the Veteran's 
brain tumor had onset in service or was 
caused or aggravated by the Veteran's active 
military service as a Navy SEAL, including, 
but not limited to, head injury, exposure to 
extreme pressure depths as a navy diver, or 
use of an oxygen re-breather.  

The Veteran's claim folder and a copy of this 
REMAND should be furnished to the examiner, 
who should indicate in the examination report 
that he or she has reviewed the claims file.  
All findings should be described in detail 
and all necessary diagnostic testing 
performed.

2.  When the development requested has been 
completed, and the RO has ensured compliance 
with the requested action, this case should 
again be reviewed by the RO on the basis of 
the additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


